IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                            WR-87,432-01


                            EX PARTE JASON LUMLEY, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. D35606-CR IN THE 13TH DISTRICT COURT
                            FROM NAVARRO COUNTY


        Per curiam.


                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of four offenses in

a multi-count indictment: Count 1 for evading arrest; Count 2 for accident involving injury; Count

3 for accident involving injury; and Count 4 for unauthorized use of a motor vehicle. Applicant was

assessed punishment at 40 years’ confinement in Count 1; at 50 years confinement’ in Count 2; at

50 years’ confinement in Count 3; and at 455 days in a State Jail facility in Count 4. The Tenth

Court of Appeals affirmed his conviction. Lumley v. State, No. 10-15-00267-CR (Tex. App.—Waco
                                                                                                   2

Dec. 17, 2015)(not designated for publication).

          This Court received Applicant’s application on September 18, 2017 and denied relief without

a written order, based on the trial court’s findings, on October 6, 2017. Subsequently, this Court

received a letter from Applicant, that the Findings of Fact and Conclusions of Law signed by the

habeas judge had been vacated. In the letter, the habeas judge stated that he had voluntarily recused

himself on April 22, 2015 and signed the Findings of Facts and Conclusions of Law in error. The

district clerk has supplemented the record with the judge’s certificate of recusal and the notice

vacating the Findings of Fact and Conclusions of Law.

          Therefore, we withdraw, sua sponte, our previous order of denial based on the trial court’s

Findings of Facts and Conclusions of Law. After a review of the record, the Applicant’s claims are

denied.



Filed: November 22, 2017
Do not publish